DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April, 2022 has been entered.
 Response to Amendment
Claims 1, 2, 4, 5, 8-11, 14, 15, and 18-25 are pending. Claims 1, 2, 4, 5, 8-11, 14, 15, and 18-23 are amended directly or by dependency on an amended claim. Claims 3, 6, 7, 12, 13, 16, and 17 are canceled. Claims 25 and 25 are new.
Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejections of claim(s) 1, 2, 4, 5, 8-11, 14, 15, and 18-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a collection device configured to… a controller configured to… and an output device configured to…” in claim 1 (and by dependency, claims 2-10). The publication of the specification US 20210183194 A1 indicates interpretations as follows: For the controller: According to an embodiment, the controller 120 may include a processor, and may additionally include a memory if necessary. ([0075]) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 11, 14-16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20110013812 A1) in view of Greenberg et al. (US 20190077372 A1) in view of Sheik-Nainar (US 20190080065 A1) in view of Howard et al. (US 20040213437 A1).

Regarding claims 1 and 11, Shin et al. disclose a face recognition unlocking device and method, comprising: a collection device comprising a camera (abstract, [0047]) configured to obtain information of a user (image processing unit, Fig. 1, person attempting the authentication is photographed and an image file is generated, concurrently with the authentication processing, [0037], attempting person information, [0045]); a controller configured to determine whether face recognition of the user succeeds or fails based on the information of the user (authentication control unit, Fig. 1, The `biometric recognition technology` herein may include a fingerprint recognition, an iris recognition, a vein recognition, or a facial recognition technology, [0027], may receive an input of authentication information for verifying the person, or generate the authentication information on its own, [0030] authentication control unit 131 verifies if the attempting person matches the previously enrolled person, If the authentication of the attempting person is successfully processed, the authentication control unit 131 outputs a control signal to the door lock unit 111 to allow the person to enter, [0040]), and to calculate a location of the user for success in the face recognition and an output device configured to guide the user to move (“The method of entrance control according to an embodiment of the present invention may additionally include displaying, at the control unit, the person with a guide message regarding a corresponding error, if one of errors occurs from among an error in which the entire or partial frontal face of the person is not captured within the image range, an error in which a back of a head of the person is captured, and an error in which a size of a face contour of the person is not within a predetermined range.  Accordingly, the person is guided in a manner his frontal face is properly captured”, [0012], “The image processing unit 133 processes the images input from the camera 101 since initiation of photographing, determines whether or not a frontal face of the attempting person is within an angle of view, and if not, provides a predetermined error message through the display unit 113 and the sound output unit 107”, [0044], “The image processing unit 133 may not generate the `attempting person information` and output a predetermined error message through the sound output unit 107 and/or the display unit 113, if the face, and eye, noise and mouth contours are not completely recognized.  An example of the predetermined error message may include instructions such as `Please move to the left,` or `move to the right`, or notification such as `Facial recognition failed.` As a result, the system can prevent access of an intruder who has a forged fingerprint and covers his face with hat or mask”, [0046], “If the facial area of the image photographed through the camera 101 is not within a predetermined range, the image processing unit 133 may not generate the `attempting person information and output a predetermined error message through the sound output unit 107 and/or the display unit 113.  As a result, the problem of not being able to recognize the attempting person by replaying an image file, which is experienced when the attempting person is not within a predetermined distance to the camera 101, is prevented”, [0047]).
 
Shin et al. do not disclose the device is for a vehicle, and do not disclose an output device comprising a puddle lamp of the vehicle, the output device configured to output a visual guide to guide the user to move to the calculated location of the user using the puddle lamp when the face recognition fails. Shin et al. do not explicitly disclose when the face recognition succeeds, store a user profile that includes location information of the user who succeeds in the face recognition or face image information of the user who succeeds in the face recognition, the stored the user profile being capable of being later applied to calculate a location of the user in a future face recognition operation; and when the face recognition fails, retrieve a previously stored user profile that includes location information of the user who succeeded in the face recognition or face image information of the user who succeeded in the face recognition and calculate a location of the user for success in the face recognition using the previously stored user profile.

Greenberg et al. teach a face recognition unlocking device and method for a vehicle, with an output device comprising a puddle lamp of the vehicle, the output device configured to output a visual guide to guide the user to move to the calculated location of the user using the puddle lamp when the face recognition fails (“The vehicle includes a camera located near a door (e.g., a driver-side door) of the vehicle that is configured to detect an iris (or face) of a user of the vehicle. The vehicle also includes a puddle lamp that projects an indicator (e.g., footprint guides) onto the ground in front of the door. The indicator point the user toward the camera. For example, the puddle lamp projects the footprints in response to the vehicle detecting that a key fob or a phone-as-a-key of the user that corresponds to the vehicle is near the vehicle. Additionally or alternatively, the puddle lamp projects the indicator in response to the vehicle detecting that the user has grasped a handle of the door in the absence of any keys being detected and/or to initiate vehicle personalization settings even when a key is detected. The iris recognition system detects that the user is in front of the door and facing the camera upon the camera detecting a face of the user and/or upon another camera detecting that the user's feet align with the footprints projected by the puddle lamp”, [0018], “For example, the vehicle 100 includes a puddle lamp 208 of the iris recognition system 112 that projects a puddle light 210 onto an exterior ground surface adjacent to the door 110 of the vehicle 100. As illustrated in FIG. 2, the puddle light 210 includes an indicator 212 that provides directions to the user 104 for positioning in front of the camera 206 for iris recognition. The indicator 212 may be made up of light such that the image is light, or the indicator 212 may be defined by the absence of light such that light constitutes a defined pattern and the indicator 212 is dark or void of light. For example, the puddle lamp 208 projects the indicator 212 of the puddle light 210 at a predetermined location at which the user 104 is to stand to enable the camera 206 to capture image(s) of the iris of the user 104. For example, the puddle light 210 instructs the user 104 to stand a predetermined distance away from the camera 206 of the iris recognition system 112. Further, the indicator 212 points in a direction toward the camera 206 to instruct the user 104 to face the camera 206 to enable the camera 206 to capture image(s) of the iris of the user 104. That is, the indicator 212 of the puddle light 210 instructs the user 104 to stand at a predetermined location in a predetermined orientation relative to the camera 206 that enables the camera 206 to capture image(s) of the iris of the user 104 utilized by the iris recognition system 112. In the illustrated example, the puddle lamp 208 is positioned on a sideview mirror 214 that is adjacent to the door 110. In some examples, the puddle lamp 208 may be mounted on a stationary portion of the sideview mirror 214 to prevent the orientation of the puddle light 210 from changing upon the user 104 folding the sideview mirror 214. In some examples, the puddle lamp 208 is mounted on a movable portion of the sideview mirror 214 that automatically folds upon locking the door 110. In such examples, the sideview mirror 214 unfolds when iris recognition is initiated. In other examples, the puddle lamp 208 may be positioned at any other location of the vehicle 100 that enables the puddle light 210 to be projected onto the ground surface next to the door 110”, [0028], directions 500 (i.e., visual directions) to facilitate the user 104 in positioning the iris 406 (or face) at a position at which the camera 206 is capable of capturing image(s) for iris recognition, leftward facing arrows activate (e.g., brighten, blink, etc.) [0049]).

Shin et al. and Greenberg et al. are in the same art of facial authentication (Shin et al., abstract; Greenberg et al., [0024]). The combination of Greenberg et al. with Shin et al. enables the use of a puddle lamp. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the lamp of Greenberg et al. with the invention of Shin et al. as this was known at the time of filing, as one of a limited number of ways to visually convey information and something commonly already included on the exterior of a car would have been obvious to try and a design choice, and as using a puddle lamp to convey where a user should step is a low cost way to decrease frustration for a user when they are trying to align themselves, and adds the functionality of conveniently unlocking a car to the facial feature unlocking system described by Shin et al. 

Shin et al. and Greenberg et al. do not explicitly disclose when the face recognition succeeds, store a user profile that includes location information of the user who succeeds in the face recognition or face image information of the user who succeeds in the face recognition, the stored the user profile being capable of being later applied to calculate a location of the user in a future face recognition operation; and when the face recognition fails, retrieve a previously stored user profile that includes location information of the user who succeeded in the face recognition or face image information of the user who succeeded in the face recognition and calculate a location of the user for success in the face recognition using the previously stored user profile.

Sheik-Nainar teaches when the face recognition succeeds, store a user profile that includes location information of the user who succeeds in the face recognition or face image information of the user who succeeds in the face recognition, the stored the user profile being capable of being later applied to calculate a location of the user in a future face recognition operation (guide the user in enrolling images that can be subsequently used with the one or more positioning templates already stored in the template repository, [0061, “Still further, in some embodiments, the image comparison sub-module 226 may dynamically update the positioning templates stored in the template repository 230 based on new images of the user (e.g., captured during the camera-based authentication). For example, when comparing the authentication image to one or more reference images, the image comparison sub-module 226 may detect differences in the pose, position, and/or image capture distance of the authentication image. Accordingly, the image comparison sub-module 226 may update the plurality of positioning templates (e.g., by adding new positioning templates and/or modifying existing positioning templates) so that the updated visual cues reflect the pose, position, and/or image capture distance from the newly captured authentication image”, [0062]); and when the face recognition fails, retrieve a previously stored user profile that includes location information of the user who succeeded in the face recognition or face image information of the user who succeeded in the face recognition and calculate a location of the user for success in the face recognition using the previously stored user profile (“In some embodiments, one or more positioning templates (e.g., from the template repository 230) may be used during an enrollment process to capture the reference images. For example, it may be desirable to ensure that the user of the input device 200 captures images with the proper pose, position, and/or image capture distance to be aligned with the one or more positioning templates. Thus, by displaying positioning templates during the enrollment process, the input device 200 may guide the user in enrolling images that can be subsequently used with the one or more positioning templates already stored in the template repository 230”, [0061]).

Shin et al. and Greenberg et al. and Sheik-Nainar are in the same art of facial authentication (Shin et al., abstract; Greenberg et al., [0024]; Sheik-Nainar, abstract, [0035]). The combination of Sheik-Nainar with Shin et al. and Greenberg et al. enables the use of updating and storing positioning templates. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the template updating of Sheik-Nainar with the invention of Shin et al. and Greenberg et al. as this was known at the time of filing, the combination would have predictable results, and as Sheik-Nainar indicates the positioning template 310 may require very little involvement (e.g., camera and/or facial manipulation) by the user in order to satisfy the authentication requirements of the corresponding camera-based authentication scheme ([0067]) and the convenient dynamic updating will allow the image and positioning template used to stay current to gradual changes in user weight and age, which will improve the accuracy of the system of Shin et al. and Greenberg et al..

Sheik-Nainar does not specifically indicate saving the profile only when face recognition is successful. While that would certainly be implied, though that would be implied, another reference is provided to further teach the concept.

Howard et al. teach when the face recognition succeeds, store a user profile that includes location information of the user who succeeds in the face recognition or face image information of the user who succeeds in the face recognition, the stored the user profile being capable of being later applied to calculate a location of the user in a future face recognition operation (The alignment engine 90 receives an alignment request from the alignment server 88, creates the face template and other related data and stores it in the face database 96 (also called the FID Files 96). The alignment engine 90 can perform an automatic alignment procedure and return a success/failure result, or take manual alignment information (see FIG. 6B) to create the face template. In one embodiment, the alignment engine 90 performs only one alignment at a time, and can then return the result to the alignment server 88. When there is a successful alignment, the alignment engine 90 optionally can send the face template and the other alignment information to the face database server 92 (e.g., FID file Handler 92) for storage in the face database (FID Files 96), [0196], Fig. 6A, Searches the database of previously enrolled images and create a template ID list of possible matches based on the number of matched images and the confidence level of the matched image, [0204], If there is no failure (e.g., if the returned result is success or low confidence), then the alignment information and face template are returned to the face data server 78 via the message queue server 84 (step 214), [0243]); and when the face recognition fails, retrieve a previously stored user profile that includes location information of the user who succeeded in the face recognition or face image information of the user who succeeded in the face recognition and calculate a location of the user for success in the face recognition using the previously stored user profile (
    PNG
    media_image1.png
    725
    293
    media_image1.png
    Greyscale
, Referring again to FIG. 6A, based on the alignment information created for the face (step 204), a face template is created (step 206). If there is a failure in creating a face template (step 208) (for example, if the eyes were not located in the image), then an error message is returned (step 210), [0243]).
Thus together Sheik-Nainar teaches the concept of updating and storing positioning templates, and Howard et al. teach the concept of only updating the position template on the server when there is a success.

Shin et al. and Greenberg et al. and Sheik-Nainar and Howard et al. are in the same art of facial authentication (Shin et al., abstract; Greenberg et al., [0024]; Sheik-Nainar, abstract, [0035], Howard et al., abstract, [0017]). The combination of Howard et al. with Shin et al. and Greenberg et al. and Sheik-Nainar enables the use of updating and based on success/failure. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the success/failure algorithm of Howard et al. with the invention of Shin et al. and Greenberg et al. and Sheik-Nainar as this was known at the time of filing, the combination would have predictable results, and as Howard et al. indicate in this way recognition accuracy is improved ([0146]), which will improve the authentication results when used with Shin et al. and Greenberg et al. and Sheik-Nainar.

Regarding claim 2, Shin et al., Greenberg et al., Sheik-Nainar and Howard et al. disclose the face recognition unlocking device of claim 1. Shin et al. further disclose the controller is configured to calculate the location of the user for the success in the face recognition, when the face recognition fails; and the output device is configured to guide the user to move, based on the calculated location of the user (“The image processing unit 133 may not generate the `attempting person information` and output a predetermined error message through the sound output unit 107 and/or the display unit 113, if the face, and eye, noise and mouth contours are not completely recognized.  An example of the predetermined error message may include instructions such as `Please move to the left,` or `move to the right`, or notification such as `Facial recognition failed.` As a result, the system can prevent access of an intruder who has a forged fingerprint and covers his face with hat or mask”, [0046]).
 
Regarding claims 4 and 14, Shin et al., Greenberg et al., Sheik-Nainar and Howard et al. disclose the face recognition unlocking device of claims 1 and 11. Shin et al. further disclose the visual guide includes a first guide that is configured to guide the user to move into a range of a view angle of the camera in the collection device, when the user is outside the range of the view angle of the camera in the collection device (“The image processing unit 133 processes the images input from the camera 101 since initiation of photographing, determines whether or not a frontal face of the attempting person is within an angle of view, and if not, provides a predetermined error message through the display unit 113 and the sound output unit 107”, [0044], “The image processing unit 133 may not generate the `attempting person information` and output a predetermined error message through the sound output unit 107 and/or the display unit 113, if the face, and eye, noise and mouth contours are not completely recognized.  An example of the predetermined error message may include instructions such as `Please move to the left,` or `move to the right`, or notification such as `Facial recognition failed.` As a result, the system can prevent access of an intruder who has a forged fingerprint and covers his face with hat or mask”, [0046]).
 
Regarding claims 5 and 15, Shin et al., Greenberg et al., Sheik-Nainar and Howard et al. disclose the face recognition unlocking device of claims 1 and 11. Shin et al. further disclose the visual guide includes a second guide is configured to guide the user to move forward, backward, left, or right with respect to a camera in the collection device, when the user is within a range of a view angle of the camera in the collection device (“The image processing unit 133 processes the images input from the camera 101 since initiation of photographing, determines whether or not a frontal face of the attempting person is within an angle of view, and if not, provides a predetermined error message through the display unit 113 and the sound output unit 107”, [0044], “The image processing unit 133 may not generate the `attempting person information` and output a predetermined error message through the sound output unit 107 and/or the display unit 113, if the face, and eye, noise and mouth contours are not completely recognized.  An example of the predetermined error message may include instructions such as `Please move to the left,` or `move to the right`, or notification such as `Facial recognition failed.` As a result, the system can prevent access of an intruder who has a forged fingerprint and covers his face with hat or mask”, [0046]).
 
Regarding claim 25, Shin et al., Greenberg et al., Sheik-Nainar and Howard et al. disclose the face recognition unlocking device of claim 1. Sheik-Nainar and Howard et al. further teach the user profile includes both location information of the user who succeeds in the face recognition and face image information of the user who succeeds in the face recognition (Sheik-Nainar, , a user-specific positioning template may be generated from data captured during an enrollment process in which the user of the input device 200 enrolls one or more images to be used for subsequent camera-based authentication (e.g., “reference images”), user-specific positioning template may guide the user to match the particular pose, position, and/or image capture distance as that of a reference image, [0045], guide the user in enrolling images that can be subsequently used with the one or more positioning templates already stored in the template repository 230, [0061], the image comparison sub-module 226 may dynamically update the positioning templates stored in the template repository 230 based on new images of the user, [0062]; Howard et al., Update face image database 80 and/or face template database 96: Periodically add newly acquired images and direct the search engine 94 to create a record for each new face image, [0188], create a template describing the image characteristics like eye coordinates,[0202], Referring again to FIG. 6A, based on the alignment information created for the face (step 204), a face template is created (step 206). If there is a failure in creating a face template (step 208) (for example, if the eyes were not located in the image), then an error message is returned (step 210). If there is no failure (e.g., if the returned result is success or low confidence), then the alignment information and face template are returned to the face data server 78 via the message queue server 84 (step 214), [0243], Fig. 6A).

Claims 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20110013812 A1) and Greenberg et al. (US 20190077372 A1) and Sheik-Nainar (US 20190080065 A1) and Howard et al. (US 20040213437 A1) as applied to claim 1 above, further in view of Van Os et al. (US 20190080066 A1).

Regarding claim 8, Shin et al., Greenberg et al., Sheik-Nainar and Howard et al. disclose the face recognition unlocking device of claim 1. Shin et al., Greenberg et al., Sheik-Nainar and Howard et al. do not explicitly disclose the controller is configured to execute a user registration mode when the face recognition unlocking device is enabled and when a condition for executing the user registration mode is met; the output device is configured to output a further guide to guide the user to move when the user registration mode is executed; the collection device is configured to obtain the information of the user who moves along the further guide; and the controller is configured to store a registration user profile including at least one of location information of the user who succeeds in the face recognition and/or face image information of the user who succeeds in the face recognition. 
 
Van Os et al. teach execute a user registration mode when the face recognition unlocking device is enabled and when a condition for executing the user registration mode is met (In response to detecting activation of continue affordance 706, the device displays face authentication tutorial interface 712 as shown in FIG. 7C, [0336], detects (806) the occurrence of a condition that corresponds to introduction of a biometric enrollment process for enrolling a biometric feature e.g., a face, [0357], device detects the occurrence of a condition that corresponds to initiation of the biometric enrollment process, [0367]); the output device is configured to output a third guide to guide the user to move when the user registration mode is executed (framing element 722 helps indicate to a user how to properly position their face relative to biometric sensor, [0336], in response to detecting selection of start affordance the device displays an instructional animation (e.g., a tutorial) that indicates to the user how to properly position and move his or her face relative to biometric sensor 703 such that device 700 will be able to gather sufficient biometric (e.g., facial imaging) data needed for secure (e.g., biometric) authentication, [0340], In response to detecting the occurrence of the condition that corresponds to introduction of the biometric enrollment process, the device displays (808) a biometric enrollment introduction interface (e.g., face authentication tutorial interface 732), [0358], “In some embodiments, in response to detecting the occurrence of the condition that corresponds to initiation of the biometric enrollment process, the device displays (860) a positioning element (e.g., positioning element 752) on the display of the electronic device, Displaying a positioning element that frames a particular portion of the digital viewfinder allows the user to quickly recognize whether the position and/or orientation of his or her biometric features within the biometric sensor's field of view is optimal for a subsequent biometric enrollment process (e.g., method 1200 and/or 1400), enabling the user to place his or her biometric features in a proper orientation more quickly.  Providing improved visual feedback to the user enhances the operability of the device and makes the user-device interface more efficient,” [0374], ongoing audio, tactile, and/or visual outputs optionally provides intuitive hints as to how a user is to correctly align his or her face with the cameras, [0383], “orientation guide 942 assists the user in the face enrollment process by making rotations and/or tilts of the user's head relative to device 900 more visually apparent.  Face enrollment interface 938 also includes text prompt 944, which optionally instructs the user to begin tilting their head, for instance, in a circle to perform enrollment”, [0394]); the collection device is configured to obtain the information of the user who moves along the third guide and the controller is configured to store a registration user profile including at least one of location information of the user who succeeds in the face recognition and/or face image information of the user who succeeds in the face recognition (device 900 captures and stores one or more images of the user's face upon successful alignment with the cameras, [0391], Storing biometric (e.g., image) data in response to detecting successful alignment of the biometric feature allows the device to automatically capture data that be referenced during a subsequent biometric authorization attempt, [0413]).

Shin et al. and Van Os et al. are in the same art of face detection (Shin, [0037]; Van Os et al., [0357]). The combination of Van Os et al. with Shin et al., Greenberg et al., Sheik-Nainar and Howard et al. enables activation of an enrollment mode. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the mode and location guide of Van Os et al. with the invention of Shin et al., Greenberg et al., Sheik-Nainar and Howard et al. as this was known at the time of filing, the combination would have predictable results, and as Van Os et al. note, “Performing an optimized operation when a set of conditions has been met without requiring further user input user enhances the operability of the device and makes the user-device interface more efficient (e.g., by helping the user to provide proper inputs and reducing user mistakes when operating/interacting with the device), which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently” ([0413]), thereby indicating the power consumption advantages when combined into the invention of Shin et al., Greenberg et al., Sheik-Nainar and Howard et al.

Regarding claims 9 and 19, Shin et al., Greenberg et al., Sheik-Nainar and Howard et al. disclose the face recognition unlocking device and method of claims 1 and 11. Shin et al., Greenberg et al., Sheik-Nainar and Howard et al. do not explicitly disclose the controller is configured to execute a user authentication mode when the face recognition unlocking device is enabled and when a condition for executing the user authentication mode is met; the output device is configured to output a further guide to guide the user to move when the user authentication mode is executed; the collection device is configured to obtain the information of the user who moves along the further guide;  and the controller is configured to compare a user profile, including at least one of location information of the user who succeeds in the face recognition and/or face image information of the user who succeeds in the face recognition, with a previously stored registration user profile, output a face authentication success signal through the output device when the user is the same person as a previously stored registration user, and output a face authentication failure signal through the output device when the user is not the same person as the previously stored registration user.  [The concept of using a puddle lamp to do the guidance was taught previously in the Greenberg et al reference, see paragraphs 18 and 28].

Van Os et al. teach the controller is configured to execute a user authentication mode when the face recognition unlocking device is enabled and when a condition for executing the user authentication mode is met (In response to initiating biometric authentication, the electronic device 1500 captures and processes the biometric data to determine, based on the biometric data, whether the biometric feature satisfies biometric authentication criteria e.g., determine whether the biometric data matches, within a threshold, a biometric template, [0563]); the output device is configured to output a further guide to guide the user to move when the user authentication mode is executed (enrollment success indicator 974 indicates orientations of the user's face that have been successfully enrolled, [0403], second face enrollment interface 1128 after the second iteration of enrollment is complete e.g., after image data of several angular views of the user's face have been captured by biometric sensor 1103, ceases to display second orientation guide 1144 once the scan is complete, [0469]); the collection device is configured to obtain the information of the user who moves along the further guide;  and the controller is configured to compare a user profile, including at least one of location information of the user who succeeds in the face recognition and/or face image information of the user who succeeds in the face recognition, with a previously stored registration user profile, output a face authentication success signal through the output device when the user is the same person as a previously stored registration user, and output a face authentication failure signal through the output device when the user is not the same person as the previously stored registration user (match a user's biometric feature with the captured data during biometric authentication at the device [0411], Storing biometric (e.g., image) data in response to detecting successful alignment of the biometric feature allows the device to automatically capture data that be referenced during a subsequent biometric authorization attempt, [0413], determines whether a face matches stored information about face(s) and/or fingerprint(s) that are authorized for use, whether the at least a portion of the biometric feature satisfies biometric authentication criteria includes displaying biometric authentication analysis animation, [0580], [0608], determines that the biometric feature satisfies the biometric authentication criteria, displays a biometric authentication glyph indicating that the biometric authentication was successful, [0609], in response to unsuccessful biometric authentication, the electronic device 1700 displays a failure interface, such as the failure interface, [0613], authentication success animation or a failure animation, [0643], message indicating "Biometric Feature Not Recognized" or indicating "Biometric Authentication Inactive," if a threshold number of biometric attempts has been reached, [0649], “In some embodiments, to improve unlock performance and keep pace with the natural changes of the user's face and look, the biometric authentication (e.g., facial recognition authentication) augments its stored mathematical representation over time.  In some examples, upon a successful unlock, the biometric authentication optionally uses the newly calculated mathematical representation--if its quality is sufficient--for a finite number of additional unlocks before that data is discarded.  In some examples, if the biometric authentication fails to recognize the user, but the match quality is higher than a certain threshold and the user immediately (e.g., within a predefined threshold amount of time) follows the failure by entering an alternative authentication (e.g., passcode, password, pattern, fingerprint), the device takes another capture of biometric data (e.g., via one or more cameras or other biometric sensors capturing facial recognition data) and augments its enrolled biometric authentication (e.g., facial recognition authentication) data with the newly calculated mathematical representation.  In some examples, this new biometric authentication (e.g., facial recognition authentication) data is, optionally, discarded after a finite number of unlocks and if the user stop matching against it. These augmentation processes allow biometric authentication (e.g., facial recognition authentication) to keep up with dramatic changes in the user's facial hair or makeup use, while minimizing false acceptance”, [0667], indicates that the biometric authentication was unsuccessful, for instance, by displaying a simulation of a representation of the biometric feature in alternative authentication interface, [0786], If electronic device 2400 determines that the biometric authentication is unsuccessful e.g., the biometric data does not match a biometric template associated with the user, the electronic device further indicates that the biometric authentication was unsuccessful, [0813]). [The concept of using a puddle lamp to do the guidance was taught previously in the Greenberg et al reference, see paragraphs 18 and 28].

Shin et al. and Van Os et al. are in the same art of face detection (Shin, [0037]; Van Os et al., [0357]). The combination of Van Os et al. with Shin et al., Greenberg et al., Sheik-Nainar and Howard et al. enables activation of an enrollment mode. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the mode and location guide of Van Os et al. with the invention of Shin et al., Greenberg et al., Sheik-Nainar and Howard et al. as this was known at the time of filing, the combination would have predictable results, and as Van Os et al. note, “Performing an optimized operation when a set of conditions has been met without requiring further user input user enhances the operability of the device and makes the user-device interface more efficient (e.g., by helping the user to provide proper inputs and reducing user mistakes when operating/interacting with the device), which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently” ([0413]), thereby indicating the power consumption advantages when combined into the invention of Shin et al., Greenberg et al., Sheik-Nainar and Howard et al.

Regarding claims 10 and 20, Shin et al., Greenberg et al., Sheik-Nainar and Howard et al. and Van Os et al. disclose the face recognition unlocking device and method of claims 9 and 19. Van Os et al. further teach the controller is configured to apply the user profile when the user is the same person as the previously stored registration user to at least one of the location of the user and/or the further guide (“In some embodiments, to improve unlock performance and keep pace with the natural changes of the user's face and look, the biometric authentication (e.g., facial recognition authentication) augments its stored mathematical representation over time.  In some examples, upon a successful unlock, the biometric authentication optionally uses the newly calculated mathematical representation--if its quality is sufficient--for a finite number of additional unlocks before that data is discarded.  In some examples, if the biometric authentication fails to recognize the user, but the match quality is higher than a certain threshold and the user immediately (e.g., within a predefined threshold amount of time) follows the failure by entering an alternative authentication (e.g., passcode, password, pattern, fingerprint), the device takes another capture of biometric data (e.g., via one or more cameras or other biometric sensors capturing facial recognition data) and augments its enrolled biometric authentication (e.g., facial recognition authentication) data with the newly calculated mathematical representation.  In some examples, this new biometric authentication (e.g., facial recognition authentication) data is, optionally, discarded after a finite number of unlocks and if the user stop matching against it. These augmentation processes allow biometric authentication (e.g., facial recognition authentication) to keep up with dramatic changes in the user's facial hair or makeup use, while minimizing false acceptance”, [0667]).
 
Regarding claim 18, Shin et al., Greenberg et al., Sheik-Nainar and Howard et al. disclose the face recognition unlocking method of claim 11. Shin et al., Greenberg et al., Sheik-Nainar and Howard et al. do not explicitly disclose executing a user registration mode when the face recognition unlocking device is enabled and when a condition for executing the user registration mode is met; using the puddle lamp to guide the user to move when the user registration mode is executed; and storing a registration user profile including at least one of location information of the user who succeeds in the face recognition and/or face image information of the user who succeeds in the face recognition, wherein obtaining the information of the user includes obtaining the information of the user moving when the user registration mode is executed. 
 
Van Os et al. teach executing a user registration mode when the face recognition unlocking device is enabled and when a condition for executing the user registration mode is met (In response to detecting activation of continue affordance 706, the device displays face authentication tutorial interface 712 as shown in FIG. 7C, [0336], detects (806) the occurrence of a condition that corresponds to introduction of a biometric enrollment process for enrolling a biometric feature e.g., a face, [0357], device detects the occurrence of a condition that corresponds to initiation of the biometric enrollment process, [0367]); outputting a third guide to guide the user to move when the user registration mode is executed (framing element 722 helps indicate to a user how to properly position their face relative to biometric sensor, [0336], in response to detecting selection of start affordance the device displays an instructional animation (e.g., a tutorial) that indicates to the user how to properly position and move his or her face relative to biometric sensor 703 such that device 700 will be able to gather sufficient biometric (e.g., facial imaging) data needed for secure (e.g., biometric) authentication, [0340], In response to detecting the occurrence of the condition that corresponds to introduction of the biometric enrollment process, the device displays (808) a biometric enrollment introduction interface (e.g., face authentication tutorial interface 732), [0358], “In some embodiments, in response to detecting the occurrence of the condition that corresponds to initiation of the biometric enrollment process, the device displays (860) a positioning element (e.g., positioning element 752) on the display of the electronic device, Displaying a positioning element that frames a particular portion of the digital viewfinder allows the user to quickly recognize whether the position and/or orientation of his or her biometric features within the biometric sensor's field of view is optimal for a subsequent biometric enrollment process (e.g., method 1200 and/or 1400), enabling the user to place his or her biometric features in a proper orientation more quickly.  Providing improved visual feedback to the user enhances the operability of the device and makes the user-device interface more efficient,” [0374], ongoing audio, tactile, and/or visual outputs optionally provides intuitive hints as to how a user is to correctly align his or her face with the cameras, [0383], “orientation guide 942 assists the user in the face enrollment process by making rotations and/or tilts of the user's head relative to device 900 more visually apparent.  Face enrollment interface 938 also includes text prompt 944, which optionally instructs the user to begin tilting their head, for instance, in a circle to perform enrollment”, [0394]); and storing a registration user profile including at least one of location information of the user who succeeds in the face recognition and/or face image information of the user who succeeds in the face recognition, wherein obtaining the information of the user includes obtaining the information of the user who moves along the third guide (device 900 captures and stores one or more images of the user's face upon successful alignment with the cameras, [0391], Storing biometric (e.g., image) data in response to detecting successful alignment of the biometric feature allows the device to automatically capture data that be referenced during a subsequent biometric authorization attempt, [0413]). [The concept of using a puddle lamp to do the guidance was taught previously in the Greenberg et al reference, see paragraphs 18 and 28].

Shin et al. and Van Os et al. are in the same art of face detection (Shin, [0037]; Van Os et al., [0357]). The combination of Van Os et al. with Shin et al., Greenberg et al., Sheik-Nainar and Howard et al. enables activation of an enrollment mode. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the mode and location guide of Van Os et al. with the invention of Shin et al., Greenberg et al., Sheik-Nainar and Howard et al. as this was known at the time of filing, the combination would have predictable results, and as Van Os et al. note, “Performing an optimized operation when a set of conditions has been met without requiring further user input user enhances the operability of the device and makes the user-device interface more efficient (e.g., by helping the user to provide proper inputs and reducing user mistakes when operating/interacting with the device), which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently” ([0413]), thereby indicating the power consumption advantages when combined into the invention of Shin et al., Greenberg et al., Sheik-Nainar and Howard et al.

Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20110013812 A1) in view of Greenberg et al. (US 20190077372 A1) in view of Sheik-Nainar (US 20190080065 A1).

Regarding claim 21, Shin et al. disclose a method of unlocking, the method comprising: using a camera (abstract, [0047]) to obtain information of a user(image processing unit, Fig. 1, person attempting the authentication is photographed and an image file is generated, concurrently with the authentication processing, [0037], attempting person information, [0045]); determining that a face recognition of the user fails based on a current location of the user (“The image processing unit 133 processes the images input from the camera 101 since initiation of photographing, determines whether or not a frontal face of the attempting person is within an angle of view, and if not, provides a predetermined error message through the display unit 113 and the sound output unit 107”, [0044], “The image processing unit 133 may not generate the `attempting person information` and output a predetermined error message through the sound output unit 107 and/or the display unit 113, if the face, and eye, noise and mouth contours are not completely recognized.  An example of the predetermined error message may include instructions such as `Please move to the left,` or `move to the right`, or notification such as `Facial recognition failed.` As a result, the system can prevent access of an intruder who has a forged fingerprint and covers his face with hat or mask”, [0046]); calculating a location of the user for success in the face recognition, the location being a location where the user can be authenticated using the camera (“The method of entrance control according to an embodiment of the present invention may additionally include displaying, at the control unit, the person with a guide message regarding a corresponding error, if one of errors occurs from among an error in which the entire or partial frontal face of the person is not captured within the image range, an error in which a back of a head of the person is captured, and an error in which a size of a face contour of the person is not within a predetermined range.  Accordingly, the person is guided in a manner his frontal face is properly captured”, [0012], “The image processing unit 133 processes the images input from the camera 101 since initiation of photographing, determines whether or not a frontal face of the attempting person is within an angle of view, and if not, provides a predetermined error message through the display unit 113 and the sound output unit 107”, [0044], “The image processing unit 133 may not generate the `attempting person information` and output a predetermined error message through the sound output unit 107 and/or the display unit 113, if the face, and eye, noise and mouth contours are not completely recognized.  An example of the predetermined error message may include instructions such as `Please move to the left,` or `move to the right`, or notification such as `Facial recognition failed.` As a result, the system can prevent access of an intruder who has a forged fingerprint and covers his face with hat or mask”, [0046], “If the facial area of the image photographed through the camera 101 is not within a predetermined range, the image processing unit 133 may not generate the `attempting person information` and output a predetermined error message through the sound output unit 107 and/or the display unit 113.  As a result, the problem of not being able to recognize the attempting person by replaying an image file, which is experienced when the attempting person is not within a predetermined distance to the camera 101, is prevented”, [0047]); determining that the user is outside a range of a view angle of the camera (“The image processing unit 133 processes the images input from the camera 101 since initiation of photographing, determines whether or not a frontal face of the attempting person is within an angle of view, and if not, provides a predetermined error message through the display unit 113 and the sound output unit 107”, [0044], “The image processing unit 133 may not generate the `attempting person information` and output a predetermined error message through the sound output unit 107 and/or the display unit 113, if the face, and eye, noise and mouth contours are not completely recognized.  An example of the predetermined error message may include instructions such as `Please move to the left,` or `move to the right`, or notification such as `Facial recognition failed.` As a result, the system can prevent access of an intruder who has a forged fingerprint and covers his face with hat or mask”, [0046]); and authenticating the user using a face recognition based on an image of the user obtained from the camera (authentication control unit, Fig. 1, The `biometric recognition technology` herein may include a fingerprint recognition, an iris recognition, a vein recognition, or a facial recognition technology, [0027], may receive an input of authentication information for verifying the person, or generate the authentication information on its own, [0030] authentication control unit 131 verifies if the attempting person matches the previously enrolled person, If the authentication of the attempting person is successfully processed, the authentication control unit 131 outputs a control signal to the door lock unit 111 to allow the person to enter, [0040]).

Shin et al. do not disclose using a puddle lamp of the vehicle to guide the user to move into the range of the view angle of the camera; using the puddle lamp to guide the user to move forward, backward, left, or right with respect to the camera determining that that the user is at the location where the user can be authenticated using the camera and unlocking in response to the authenticating. Shin et al. do not explicitly disclose retrieving a previously stored user profile that includes location information of the user who succeeded in the face recognition or face image information of the user who succeeded in the face recognition; calculating a location of the user for success in the face recognition using the previously stored user profile, the location being a location where the user can be authenticated using the camera.

Greenberg et al. teach a method of unlocking a vehicle, the method comprising: determining that a face recognition of the user fails based on a current location of the user, calculating a location of the user for success in the face recognition, the location being a location where the user can be authenticated using the camera; determining that the user is outside a range of a view angle of the camera (UV display 410 that includes directions 500 (i.e., visual directions) to facilitate the user 104 in positioning the iris 406 (or face) at a position at which the camera 206 is capable of capturing image(s) for iris recognition (or other camera-based recognition system such as a facial recognition system, a heart rate signature recognition system, etc.). leftward facing arrows activate (e.g., brighten, blink, etc.), [0049], “At block 708, the identification controller 114 determines whether the iris 406 (or face) is in position for the camera 206 to capture image(s) of the iris 406 (or face) for iris detection (or other camera-based recognition system such as a facial recognition system, a heart rate signature recognition system, etc.). In response to the identification controller 114 determining that the iris 406 is not in position, the method 700 proceeds to block 718 at which the identification controller 114 presents the directions 500 (e.g., visual instructions) to the user 104 via the UV display 410 to facilitate the user 104 in positioning the iris 406 for iris recognition”, [0065]) using a puddle lamp of the vehicle to guide the user to move into the range of the view angle of the camera; using the puddle lamp to guide the user to move forward, backward, left, or right with respect to the camera determining that that the user is at the location where the user can be authenticated using the camera (“The vehicle includes a camera located near a door (e.g., a driver-side door) of the vehicle that is configured to detect an iris (or face) of a user of the vehicle. The vehicle also includes a puddle lamp that projects an indicator (e.g., footprint guides) onto the ground in front of the door. The indicator point the user toward the camera. For example, the puddle lamp projects the footprints in response to the vehicle detecting that a key fob or a phone-as-a-key of the user that corresponds to the vehicle is near the vehicle. Additionally or alternatively, the puddle lamp projects the indicator in response to the vehicle detecting that the user has grasped a handle of the door in the absence of any keys being detected and/or to initiate vehicle personalization settings even when a key is detected. The iris recognition system detects that the user is in front of the door and facing the camera upon the camera detecting a face of the user and/or upon another camera detecting that the user's feet align with the footprints projected by the puddle lamp”, [0018], “For example, the vehicle 100 includes a puddle lamp 208 of the iris recognition system 112 that projects a puddle light 210 onto an exterior ground surface adjacent to the door 110 of the vehicle 100. As illustrated in FIG. 2, the puddle light 210 includes an indicator 212 that provides directions to the user 104 for positioning in front of the camera 206 for iris recognition. The indicator 212 may be made up of light such that the image is light, or the indicator 212 may be defined by the absence of light such that light constitutes a defined pattern and the indicator 212 is dark or void of light. For example, the puddle lamp 208 projects the indicator 212 of the puddle light 210 at a predetermined location at which the user 104 is to stand to enable the camera 206 to capture image(s) of the iris of the user 104. For example, the puddle light 210 instructs the user 104 to stand a predetermined distance away from the camera 206 of the iris recognition system 112. Further, the indicator 212 points in a direction toward the camera 206 to instruct the user 104 to face the camera 206 to enable the camera 206 to capture image(s) of the iris of the user 104. That is, the indicator 212 of the puddle light 210 instructs the user 104 to stand at a predetermined location in a predetermined orientation relative to the camera 206 that enables the camera 206 to capture image(s) of the iris of the user 104 utilized by the iris recognition system 112. In the illustrated example, the puddle lamp 208 is positioned on a sideview mirror 214 that is adjacent to the door 110. In some examples, the puddle lamp 208 may be mounted on a stationary portion of the sideview mirror 214 to prevent the orientation of the puddle light 210 from changing upon the user 104 folding the sideview mirror 214. In some examples, the puddle lamp 208 is mounted on a movable portion of the sideview mirror 214 that automatically folds upon locking the door 110. In such examples, the sideview mirror 214 unfolds when iris recognition is initiated. In other examples, the puddle lamp 208 may be positioned at any other location of the vehicle 100 that enables the puddle light 210 to be projected onto the ground surface next to the door 110”, [0028]) and unlocking in response to the authenticating (initiating vehicle features e.g., unlocking doors, unlocks the door, abstract, iris recognition system 112 recognizes and authenticates the user, unlocks the door, [0038]).
 
Shin et al. and Greenberg et al. are in the same art of facial authentication (Shin et al., abstract; Greenberg et al., [0024]). The combination of Greenberg et al. with Shin et al. enables the use of a puddle lamp. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the lamp of Greenberg et al. with the invention of Shin et al. as this was known at the time of filing, as one of a limited number of ways to visually convey information and something commonly already included on the exterior of a car would have been obvious to try and a design choice, and as using a puddle lamp to convey where a user should step is a low cost way to decrease frustration for a user when they are trying to align themselves, and adds the functionality of conveniently unlocking a car to the facial feature unlocking system described by Shin et al. 

Shin et al. and Greenberg et al. do not explicitly disclose retrieving a previously stored user profile that includes location information of the user who succeeded in the face recognition or face image information of the user who succeeded in the face recognition; calculating a location of the user for success in the face recognition using the previously stored user profile, the location being a location where the user can be authenticated using the camera.

Sheik-Nainar teaches retrieving a previously stored user profile that includes location information of the user who succeeded in the face recognition or face image information of the user who succeeded in the face recognition, and calculating a location of the user for success in the face recognition using the previously stored user profile, the location being a location where the user can be authenticated using the camera (“In some embodiments, one or more positioning templates (e.g., from the template repository 230) may be used during an enrollment process to capture the reference images. For example, it may be desirable to ensure that the user of the input device 200 captures images with the proper pose, position, and/or image capture distance to be aligned with the one or more positioning templates. Thus, by displaying positioning templates during the enrollment process, the input device 200 may guide the user in enrolling images that can be subsequently used with the one or more positioning templates already stored in the template repository 230”, [0061], “Still further, in some embodiments, the image comparison sub-module 226 may dynamically update the positioning templates stored in the template repository 230 based on new images of the user (e.g., captured during the camera-based authentication). For example, when comparing the authentication image to one or more reference images, the image comparison sub-module 226 may detect differences in the pose, position, and/or image capture distance of the authentication image. Accordingly, the image comparison sub-module 226 may update the plurality of positioning templates (e.g., by adding new positioning templates and/or modifying existing positioning templates) so that the updated visual cues reflect the pose, position, and/or image capture distance from the newly captured authentication image”, [0062]).

Regarding claim 24, Shin et al. and Greenberg et al. and Sheik-Nainar disclose the face recognition unlocking device of claim 21. Sheik-Nainar further teach storing a user profile when the face recognition succeeds, wherein the user profile includes location information of the user who succeeds in the face recognition or face image information of the user who succeeds in the face recognition, the stored the user profile being capable of being later applied to calculate a location of the user in a future face recognition operation (“The image alignment sub-module 224 may determine whether one or more features from the image of the user are aligned with corresponding visual cues in the selected positioning template. For example, the image alignment sub-module 224 may present the selected positioning template, concurrently with the image of the user, in the visual interface of the display 214. As described above, the selected positioning template may include one or more visual cues that should be aligned with corresponding features of the image of the user for proper authentication (e.g., based on the security level of the camera-based authentication scheme). For example, the visual cues may indicate how one or more facial features (e.g., eyes, nose, ears, chin, brow, etc.) should be positioned in order for the authentication module 220 to verify the identity of the user. Thus, the visual cues provided in the positioning template may guide the user of the input device 200 in adjusting the distance, angle, and/or pose of the image of the user to conform with a position desired for proper authentication”, [0056], “In some embodiments, one or more positioning templates (e.g., from the template repository 230) may be used during an enrollment process to capture the reference images. For example, it may be desirable to ensure that the user of the input device 200 captures images with the proper pose, position, and/or image capture distance to be aligned with the one or more positioning templates. Thus, by displaying positioning templates during the enrollment process, the input device 200 may guide the user in enrolling images that can be subsequently used with the one or more positioning templates already stored in the template repository 230”, [0061]).

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20110013812 A1) and Greenberg et al. (US 20190077372 A1) and Sheik-Nainar (US 20190080065 A1) as applied to claim 21 above, further in view of Van Os et al. (US 20190080066 A1).

Regarding claim 22, Shin et al. and Greenberg et al. and Sheik-Nainar disclose the face recognition unlocking device of claim 21. Shin et al. and Greenberg et al. and Sheik-Nainar do not explicitly disclose storing a user profile in response to authenticating, wherein the user profile includes location information of the user or face image information of the user or both.

Van Os et al. teach storing a user profile in response to authenticating, wherein the user profile includes location information of the user or face image information of the user or both (device 900 captures and stores one or more images of the user's face upon successful alignment with the cameras, [0391], Storing biometric (e.g., image) data in response to detecting successful alignment of the biometric feature allows the device to automatically capture data that be referenced during a subsequent biometric authorization attempt, [0413]).

Shin et al. and Van Os et al. are in the same art of face detection (Shin, [0037]; Van Os et al., [0357]). The combination of Van Os et al. with Shin et al. and Greenberg et al. and Sheik-Nainar enables activation of an enrollment mode. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the mode and location guide of Van Os et al. with the invention of Shin et al. and Greenberg et al. and Sheik-Nainar as this was known at the time of filing, the combination would have predictable results, and as Van Os et al. note, “Performing an optimized operation when a set of conditions has been met without requiring further user input user enhances the operability of the device and makes the user-device interface more efficient (e.g., by helping the user to provide proper inputs and reducing user mistakes when operating/interacting with the device), which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently” ([0413]), thereby indicating the power consumption advantages when combined into the invention of Shin et al. and Greenberg et al. 

Regarding claim 23, Shin et al. and Greenberg et al. and Sheik-Nainar disclose the face recognition unlocking device of claim 21. Shin et al. and Greenberg et al. and Sheik-Nainar do not explicitly disclose applying a user profile based on a previously stored registration of the user.

Van Os et al. teach applying a user profile based on a previously stored registration of the user (“In some embodiments, to improve unlock performance and keep pace with the natural changes of the user's face and look, the biometric authentication (e.g., facial recognition authentication) augments its stored mathematical representation over time.  In some examples, upon a successful unlock, the biometric authentication optionally uses the newly calculated mathematical representation--if its quality is sufficient--for a finite number of additional unlocks before that data is discarded.  In some examples, if the biometric authentication fails to recognize the user, but the match quality is higher than a certain threshold and the user immediately (e.g., within a predefined threshold amount of time) follows the failure by entering an alternative authentication (e.g., passcode, password, pattern, fingerprint), the device takes another capture of biometric data (e.g., via one or more cameras or other biometric sensors capturing facial recognition data) and augments its enrolled biometric authentication (e.g., facial recognition authentication) data with the newly calculated mathematical representation.  In some examples, this new biometric authentication (e.g., facial recognition authentication) data is, optionally, discarded after a finite number of unlocks and if the user stop matching against it. These augmentation processes allow biometric authentication (e.g., facial recognition authentication) to keep up with dramatic changes in the user's facial hair or makeup use, while minimizing false acceptance”, [0667]).

Shin et al. and Van Os et al. are in the same art of face detection (Shin, [0037]; Van Os et al., [0357]). The combination of Van Os et al. with Shin et al. and Greenberg et al. and Sheik-Nainar enables activation of an enrollment mode. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the mode and location guide of Van Os et al. with the invention of Shin et al. and Greenberg et al. and Sheik-Nainar as this was known at the time of filing, the combination would have predictable results, and as Van Os et al. note, “Performing an optimized operation when a set of conditions has been met without requiring further user input user enhances the operability of the device and makes the user-device interface more efficient (e.g., by helping the user to provide proper inputs and reducing user mistakes when operating/interacting with the device), which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently” ([0413]), thereby indicating the power consumption advantages when combined into the invention of Shin et al. and Greenberg et al. and Sheik-Nainar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200151430 A1, replace template, [0148], US 20160104034 A1, continuous enrolment, abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661